DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
 
Application Status
The Amendments and Remarks filed 16 June 2022 in response to the Office Action of 18 May 2022 are acknowledged and have been entered. Claims 2, 11, 14-15, and 19 have been cancelled. Claims 1 and 12 have been amended. Claims 1, 3-10, 12-13, 16-18, and 20-23 are pending and being examined on the merit. 

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on applications GB1507776.1, GB1577774.6,GB1507775.3, GB150773.8 filed on 05/06/2015, GB1508461.9 filed on 5/17/2015, GB1509366.9 filed on 5/31/2015, GB1510891.3 filed on 6/20/2015, GB1518402.1 filed on 10/17/2015, and GB1600418.6 and GB1600417.8 filed on 01/10/2016 in Great Britain. 
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Withdrawn - Claim Rejections 


The rejection of claims 12, 14, and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the office action of 18 May 2022 is withdrawn in view of applicant’s amendments to claim 12 and 22, and the cancellation of claim 14.
The rejection of claims 1, 3-5, 7-10, 12, 13, 16-18, 20- 23 under 35 U.S.C. 103 as being
unpatentable over Bikard in view of Gomaa; the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Bikard in view of Gomaa and Lu and further in view of Makarova;  and the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Bikard in view of Gomaa and Lu and further in view of Henn set forth in the office action of 18 May 2022 is withdrawn in view of applicants’ claim amendments.  A new rejection is set forth below.


Terminal Disclaimer
The terminal disclaimer filed on 16 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10524477, 9701964, 10463049, and 10582712 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore the nonstatutory double patenting rejections over U.S. Patent Nos. 10524477, 9701964, 10463049, and 10582712 in view of Bikard, Gomaa, Lu, Makarova, and Henn have been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10, 12-13, 16-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014) in view of Lu (US 2015/0064138 A1, 03/05/2015), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1).
Regarding claims 1, 4, 5, 7, and 10 Bikard teaches compositions and methods for treating a subject for any condition that is caused by or is positively correlated with the presence of unwanted bacteria [0047].  Bikard teaches a method for selectively reducing the amount of a targeted bacteria in a mixed bacterial population comprising contacting the bacterial population with a pharmaceutical composition comprising a phagemid [claim 1]. Bikard teaches that the phagemid comprises nucleotide sequences encoding a CRISPR-associated enzyme and a targeting RNA [claim 1].  Bikard teaches that the bacteria population can comprise a plurality of bacterial species, with only certain species having virulent and non-virulent members in the population [0036]. Bikard teaches a mixed bacteria population comprising at least two different strains or species of bacteria (i.e. three bacterial species) [0036].  Bikard teaches that the targeted bacteria is an antibiotic resistant bacteria, a virulent bacteria or any unwanted bacteria [claim 1].  Bikard teaches that contacting the bacterial population is such that at least some of the phagemids are introduced into at least some of the bacteria in the bacterial population and, subsequent to the introduction of the phagemids, at least the targeting RNA and the Cas9 enzyme are produced [claim 1].  Bikard teaches where the targeting RNA is selected from a crRNA and a guide RNA [0005]. Bikard teaches that the amount of the targeted bacteria in the mixed bacterial population is reduced upon contact [claim 1].  Bikard teaches that the targeting RNA is to be directed to (i.e., having a segment that is the same as or complementarity to) a CRISPR site that is specific for the type of bacteria and/or plasmid that is to be killed or eliminated from the bacteria, respectively [0041].  Bikard further teaches the formation of a crRNA/tracrRNA hybrid that functions as a guide for Cas, which cleaves the target sequence in the bacteria [0041].  Bikard teaches that the targeting RNA is specific for a DNA sequence present in the targeted bacteria and not present in the other bacteria (which will remain unaffected) in the mixed bacterial population [claim 10].  Bikard teaches that the present disclosure is pertinent to target spacer sequences that are subject to cleavage by any Type II CRISPR system [0041].    Furthermore, Bikard teaches that a targeting phagemid elicited a strong growth inhibition where the non-targeting phagemid did not produce any inhibition of the bacteria strains [0051; Fig 1B]. Bikard teach that the compositions and methods can be adapted to target any bacteria [abstract].
Regarding claim 3, Bikard teaches the possibility of programming the nuclease with two or more crRNA guides in order to target different chromosomal sequences and limit the rise of resistant clones that escape phagemid treatment through the generation of target mutations. Bikard achieved this by expanding the CRISPR array carried by the phagemid to produce a second crRNA targeting either the superantigen enterotoxin sek gene (virulence gene), or another region of the mecA gene (antibiotic resistance gene) [0053].
Regarding claim 8 and 20, Bikard teaches that the bacteria population comprises a plurality of bacteria types that have been identified as part of the human microbiome [0036].
Regarding claim 9, Bikard teaches that the phage is specific for a bacterial strain that is a member of, for example, Streptococcus and Staphylococcus which are gram positive species [0035].  
Regarding claim 12 and 18, Bikard teaches that the method is suitable for prophylaxis and/or therapy for a subject for any one or combination of conditions associated with an infection by any one or combination of Streptococcus, Staphylococcus, Clostridium, Bacillus, Salmonella, Helicobacter pylori, Neisseria gonorrhoeae, Neisseria meningitidis, or Escherichia coli, which is a teaching of a mixed population containing at least three bacteria species [0047].
Regarding claim 13, Bikard teaches where it is desirable to inhibit or eliminate specific bacterial growth on non-medical objects or surfaces [0018].
Regarding claim 22, Bikard teachings of treating a subject having unwanted bacteria is discussed above as applied to claim 29.  Given that the bacteria are naturally occurring in the subject, the bacteria are considered wild type.
Regarding claim 23, Bikard teaches reduction of from 50% to 4.8% of RNKΦ cells after phagemid treatment [0055]. 

Bikard does not teach wherein the second bacterial species is selected from the group consisting of Enterococcus, and wherein the first bacterial species is probiotic, commensal or symbiotic with the subject.  Bikard does teach that the compositions and methods can be readily adapted to target any bacteria or any bacteria plasmid, or both [abstract]; but does not teach a Type I Cas and a Type I HM/ CRISPR/Cas system.  Bikard do not teach wherein the first bacterial species and the second bacterial species are gut microbiota species.  
Lu teaches the use of sequence-specific RNA-guided nucleases (to include CRISPR-Cas systems) to selectively remove bacteria with specific genomic contents to reduce the prevalence of unwanted genes, including antibiotic resistance and virulence loci, in pathogenic or commensal bacterial populations without affecting bystanders [0187].  Lu teaches that nucleases (i.e., "programmable nuclease circuits") can be delivered to microbial organisms (cells) in vivo to mediate sequence-specific elimination of microbial organisms that contain a target gene of interest ( e.g., a gene that is harmful to humans) [0005] Lu teaches that embodiments of the present disclosure relate to engineered variants of the Type II CRISPR Cas system of Streptococcus pyogenes, which can be used in accordance with the present disclosure to reverse antibiotic resistance in, or specifically destroy, a wide range of microbial organisms [0005]. Lu teaches that programmable nuclease circuits may be delivered to microbial organisms via conjugation using probiotic bacteria, wherein the vectors may be mobilizable such that they can be delivered from a donor to a recipient cell or self-transmissible such that they broadly propagate through a population [0006].  Lu teaches where the microbial cells that are non-pathogenic bacterial cells (e.g., probiotic and/or commensal bacterial cells), and can be members of the phyla Actinobacteria, Proteobacteria, Firmicutes, or others, or a combination thereof; and the pathogenic bacterial cells may be vancomycin-resistant Enterococcus (VRE)  [0020].  Lu demonstrates this by using the RNA-guided nucleases to knockdown three E.coli strains with different antibiotic profiles which targeted the antibiotic resistance gene of each strain separately [0187, Fig. 19].  Lu teaches greater that 400-fold killing of targeted bacteria killing, whereas the non-targeted bacterial was not affected [0187, Fig. 19].  Although Lu uses three different E.coli strains (not species), Liu teaches that genes that can be targeted can be of microbial species for the purpose of remodeling microbial communities [0141].
Regarding claim 16 and 17, Lu’s teaching of Enterococcus as being a possible bacteria species of the claimed invention is a teaching of a bacteria that is gram positive.
Gomaa teaches that genome targeting with CRISPR-Cas systems can be employed for the sequence-specific and titratable removal of individual bacterial strains and species. Gomaa teaches that using the type I-E CRISPR-Cas system in Escherichia coli as a model, it was found that this effect could be elicited using native (i.e. endogenous Type I CAS system) or imported systems and was similarly potent regardless of the genomic location, strand, or transcriptional activity of the target sequence [abstract]. Gomaa teaches that the specificity of targeting with CRISPR RNAs could readily distinguish between even highly similar strains in pure or mixed cultures [abstract].  Gomaa also teaches that CRISPR-Cas systems are RNA-directed adaptive immune systems in many bacteria and most archaea that recognize nucleic acids of invading plasmids and viruses [pg. 1, col. 2, last paragraph].  
Fox teaches that bacteria strains can have almost identical 16S rRNA sequence similarity but differ genetically as determined by DNA-DNA hybridization [pg. 167, col. 2, para: 1, 3 and 5; pg. 168, col. 2, para: 2; Table 2].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bikard wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of Bikard where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.
Regarding claim 6, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Bikard, Lu, Gomaa, and Fox where the Type I Cas is an endogenous Type I Cas of the host cells.  A skilled artisan would be motivated to make the modification given Gomaa’s teaching that titratable removal of individual bacterial strains and species could be elicited using native (i.e. endogenous Type I CAS system) or imported systems.
Regarding claim 21, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Bikard, Lu, Gomaa, and Fox to contain a human gut probiotic L. rhamnosus GG  species for the advantage of reducing vancomycin-resistant Enterococci VRE colonization in human patients.

Response to Arguments
Applicants argue that	a person of ordinary skill in the art reading Bikard in view of Gomaa, Lu, and Henn would not have a reasonable expectation of success in selectively killing bacteria using CRISPR in a mixed bacterial population comprising different bacterial species having at least 80% sequence identity of a 16s ribosomal RNA encoding DNA.  Applicant’s arguments have been considered, and are moot in view of the new rejections set forth above to include the teachings of Fox.  Bikard and Lu teaches selective killing in a mixed population of bacteria and teaches that the population can contain multiple different bacterial species.  Fox teaches that closely related species can still have very different genetic sequences.  Lu teaches selective killing of in a mixed population of phylogenetically-related species.  Therefore the ability to selectively kill the ability to selectively kill host cells of a second bacterial species would have been predictable, with a reasonable expectation of success, in a mixed population of bacteria comprising multiple bacterial species, including different phylogenetically-related species (as indicated by high 16s ribosomal RNA sequence identity (>83.3% identity) between the two species).
Applicant argues that the results of the current application were unpredictable due to the behaviors of bacterial within a mixed species population of phylogenetically-related species due to the ability of the species to signal crosstalk.  Applicant’s arguments have been considered and found unpersuasive due to the teachings of Fox and Lu as discussed in the rejection above.  Of note, Lu teaches the ability to selective remove bacteria within a mixed population containing three very similar phylogenetically-related organisms and Fox teaches that phylogenetically-related organisms that are closely related based on their 16s rRNA-encoding DNA sequence are still very different genetically.  Therefore, based on these teachings, there would be predictability in the behaviors of multiple species of bacteria in a mixed population based on the method of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 3-10, 12-13, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12-14, 17-22 of U.S. Patent No. 10506812 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 10506812 teach all the limitations of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the patent wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species. All other claims are also rejected as discussed above using the references cited above.

Claim 1, 3-10, 12-13, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,141,481 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 11,141,481 teach all the limitations of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the patent wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species. All other claims are also rejected as discussed above using the references cited above.

Claim 1, 3-10, 12-13, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,147,830 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 11,147,830 teach all the limitations of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the patent wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species. All other claims are also rejected as discussed above using the references cited above.

Claim 1, 3-10, 12-13, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,255 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 10,596,255 teach all the limitations of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the patent wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species. All other claims are also rejected as discussed above using the references cited above.

Claim 1, 3-10, 12-13, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 12-14 of U.S. Patent No. 11,291,723 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 11,291,732 teach all the limitations of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the patent wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species. All other claims are also rejected as discussed above using the references cited above.


Claim 1, 3-10, 12-13, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,561,148 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 10,561,148 teach all the limitations of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the patent wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species. All other claims are also rejected as discussed above using the references cited above.

Claims 1, 3-10, 12-13, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7, 14-15 of U.S. Patent No. 10300138 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 10300138 teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the patent wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species. All other claims are also rejected as discussed above using the references cited above.

Claims 1, 3-10, 12-13, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 16, and 20 of U.S. Patent No. 10624349 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 10624349 teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the patent wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.

Claim 1, 3-10, 12-13, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-12 of U.S. Patent No. 11400110 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 11440110 teach all the limitations of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the patent wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species. All other claims are also rejected as discussed above using the references cited above.


Claim 1, 3-10, 12-13, 16-18, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-11, and 15-24 of copending Application No. 15/862527 (reference application) in view of in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39, 42-44, 48, 54-57 and 65 of copending Application No. 15/817144 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-10, 12-13, 16-18, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29, 31-32, 35-37, 39, 46, 50, and 51-53 of copending Application No. 16/588754 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1).  
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-10, 12-13, 16-18, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-26, 30-31, 37-38, and 42 of copending Application No. 16/818962 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1).  
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 38, and 40-41 of copending Application No. 16/785419 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1).  
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
.

Claims 1, 3-10, 12-13, 16-18, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 9, 11, 15 and 20 of copending Application No. 17/005121 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1).  
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 63, 117-121, 123, 127, 129, 134, 140, 143, 146, 149-151, 163-164, 171, 174, 177, 179, 182, 184-186 of copending Application No. 15/478912 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1).  
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27-36, 38-40, 42-44, and 46-49 of copending Application No. 16/588842 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24, 35, 54-55, 57, 58-66, and 71 of copending Application No. 16/813615 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-37 of copending Application No. 16/637,656 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 55-74 of copending Application No. 16/626,057 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 5-16 of copending Application No. 17/331,422 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 10-20, and 24-28 of copending Application No. 17/166,941 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4, 6-8, 10-15, 17-21, and 23 of copending Application No. 17/195,157 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-33 of copending Application No. 16/364,002 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11, 14-15, 17, 26-27, and 31-33 of copending Application No. 16/364,002 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-13, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/331,413 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), And Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach all the limitation of claim 1 except for where the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes,; wherein the second bacterial species is a different species than the first bacterial species; wherein the disease or condition is caused by the host cells; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Lu, Gomaa, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of the copending application wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Enterococcus. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Enterococcus species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicants argue that the claims of U.S. Patent No. 10,506,812, 10,300,138, 10,624,349, and 11,141,481  do not recite a method of selectively killing a second species of bacteria in a mixed population using CRISPR wherein the mixed population comprises a first bacterial species that has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the current claims are not obvious over the patented claims in view of Bikard, Gomaa, Makarova, and Henn.  Applicants arguments have been considered and are moot in view of the new rejections set forth above as Fox teaches that species with at least 80% identical 16s rRNA-encoding DNA can still be very different genetically, of which a skilled artisan would still have a reasonable expectation of success in practicing the claimed invention.  Therefore the claims remain rejected in view of Bikard, Lu, Gomaa and Fox.
Applicant request that the provisionally rejections of the current claims over the claims of copending applications 15/862,527, 15/817,144, 16/588,754, 16/818,962, 16/785,419,  15/478,912, 16/588,842, and 16/813,615 be held in abeyance until claims are deemed allowable in the instant application. Therefore, the rejections of record are maintained.  
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600